Martin J.,

delivered the opinion of the court.
The defendant in this case is appellant from a judgment rendered against him on two notes of hand, for two thousand dollars each, secured by a special mortgage on certain property. He seeks to reverse the judgment, on the ground that it was rendered on a verdict written and recorded in the French language.
The record shows that the attention of the District Court was drawn to this matter, and the irregularity of the verdict and judgment expressly stated in an application for a new trial, in which it was suggested, that as there was no valid verdict, there was no legal trial, but only a mis-trial.
The judge a quo overruled the motion for a new trial, supposing that the irregularity relating to the verdict, was cured by the record of it, on the minutes of the court, being in the English language, made in the presence of the jury; the verdict being of itself no judgment, but only the mere evidence of the facts found by the jury.
Perhaps a verdict is the judgment of the jury, or the facts of the case ad_ questionem facti respondent jwratores : be that as it may, the verdict is most certainly a judicial proceeding, and as such, is, by the constitution of this state, required to be conducted in the language in which the constitution of the United States is written.
The recording of it, however, on the minutes of the court, would satisfy the constitutional requisition, but the law makes *276the verdict a distinct substantive and essential document, connecting the judgment of the court with the anterior proceedings.
So, where a verdict was reduced to writing and signed hy the foreman, in the French language, it was set aside as unconstitutional, and the cause remanded for a )ie\v trial.
The Code of Practice, arts. 518, 525, requires the verdict to be reduced to writing and signed by the foreman, with the mention of his capacity.
It is, therefore, impossible, in our opinion, to recognise any thing which the clerk may write on the minutes of the court, as the essential document which the law requires to be reduced to writing, and signed by the foreman of the jury,
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court he annulled, avoided and reversed, the verdict set aside, and the case remanded for a new trial; the costs of appeal to be borne by tire plaintiff and appellee.